This action was brought in the district court of Lewis and Clark county by a taxpayer against the State Board of Examiners, seeking to have declared invalid as unconstitutional what is known as the "State Insurance Law" (secs. 173.2 to 173.20, incl., Rev. Codes), upon certain grounds which were not considered by this court in the case of State ex rel. City of Missoula v.Holmes, 100 Mont. 256, 47 P.2d 624, 100 A.L.R. 581. The trial in the lower court resulted in a judgment of dismissal, from which this appeal was perfected. The appellant has filed a brief and no appearance was ever made on behalf of the respondents. The case was set regularly for argument, but no appearance was made for either party.
The Act which was there assailed failed to secure a majority[1]  vote at the referendum election held November 3, 1936. The Governor issued his proclamation declaring the result on December 2, 1936. This Act was terminated in December, 1936, by reason of its failure to obtain the approval of a constitutional branch of the legislative department. (Fitzpatrick v. State Board ofExaminers, 105 Mont. 234, 70 P.2d 285.) We also there held that upon the issuance of the proclamation of the Governor all contracts issued under the Act terminated. Accordingly, there is nothing but a moot question left for this court to decide. For this reason the judgment must be affirmed. (State ex rel.Rankin v. Martin, 65 Mont. 323, 211 P. 210.)
Judgment affirmed.
MR. CHIEF JUSTICE SANDS and ASSOCIATE JUSTICES STEWART and MORRIS concur.
MR. JUSTICE ANGSTMAN, being disqualified, takes no part in the foregoing decision. *Page 122